internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-117095 -98 date date parent_corporation a corporation b corporation c_corporation d distributing controlled sub plr-117095-98 sub sub sub sub sub sub sub controlled disregarded newco holdco type x type y a b c d plr-117095-98 e f business a country a country b date x date y date z dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a transaction the information submitted in that request and later correspondence is summarized below summary of facts publicly held parent is the common parent of a consolidated_group engaged in business a parent wholly owns corporation a and owns all of the type x voting common_stock of corporation b corporation a owns a percent of the type y voting common_stock of corporation b the remaining type y voting common_stock of corporation b is owned by five members of the board_of directors of corporation b in trust for the benefit of corporation a corporation a wholly owns corporation c and owns b shares all but one of corporation d the sole remaining share of corporation d is owned by corporation c_corporation c wholly owns distributing distributing wholly owns controlled sub sub sub and sub distributing owns all but c shares of sub all but d shares of sub and all but c shares of sub the remaining shares of sub sub and sub are owned by corporation c distributing owns e percent of sub and controlled owns the remaining shares of sub parent_corporation a and corporation c are domestic corporations and join in the filing of a consolidated federal_income_tax return sub sub sub sub sub sub sub sub the indicated affiliates distributing_corporation b corporation d and controlled are foreign_corporations plr-117095-98 we have received financial information indicating that each of distributing the indicated affiliates and controlled has had gross_receipts and operating_expenses in business a representing the active_conduct_of_a_trade_or_business for each of the past five years prior to the proposed transaction described below distributing will distribute cash to corporation c to reduce the stated capital of its common shares and to redeem preferred shares for country a purposes the pre-transaction dividend distributing represents that to its best knowledge and belief the pre-transaction dividend will be treated as a dividend distribution under sec_301 and sec_302 of the internal_revenue_code proposed transaction to achieve significant cost savings parent has proposed the following transaction i distributing incorporated controlled a country b limited_liability_company on date x in anticipation of the transaction controlled will be treated as a corporation for u s federal tax purposes distributing will transfer all of its shares of the indicated affiliates to controlled in exchange for additional common shares of controlled the first contribution ii distributing will recapitalize issuing preferred and common shares to corporation c in exchange for all of corporation c's distributing common shares the preferred shares issued by distributing will have an aggregate fair_market_value equal to the aggregate fair_market_value of the shares of the indicated affiliates transferred in the first contribution and the shares of controlled iii corporation c incorporated disregarded a country a unlimited liability company on date y in anticipation of the transaction corporation c will contribute all of its distributing preferred_stock to disregarded in exchange for common shares of disregarded taxpayer represents that disregarded will be disregarded as an entity separate from corporation c for u s federal tax purposes iv disregarded incorporated newco a wholly owned country a limited_liability_company with an authorized share capital of common and preferred shares on date y in anticipation of the transaction disregarded subscribed for newco common shares for nominal consideration v distributing will transfer all of its controlled common shares and controlled common shares to newco in exchange for newco preferred shares the newco preferred shares will be redeemable for an amount equal to the aggregate fair market plr-117095-98 value of controlled and controlled at the time of the transfer plus any accrued but unpaid dividends on the newco preferred shares the redemption amount vi newco will redeem the newco preferred shares held by distributing at the redemption amount the redemption amount will be satisfied by newco’s issuance of a demand non-interest bearing promissory note to distributing the newco note vii newco will be voluntarily dissolved and liquidated and its assets will be transferred to and its liabilities assumed by disregarded specifically disregarded will acquire all of the common shares of both controlled and controlled and will assume the obligation under the newco note viii distributing will purchase for cancellation the distributing preferred shares held by disregarded in exchange for a demand non-interest bearing note for the redemption amount issued by distributing to disregarded the distributing note distributing will cancel the preferred shares so purchased ix the distributing note and the newco note will be set off against each other and canceled x parent will contribute all of its corporation b shares to corporation a the second contribution xi corporation a will contribute all of its corporation b and corporation d shares to corporation c the third contribution xii corporation c formed holdco a domestic_corporation on date z in anticipation of the proposed transaction corporation c will contribute all of its interests in corporation b corporation d sub sub and sub to holdco in exchange for holdco voting common shares the fourth contribution xiii disregarded will transfer all of the outstanding shares of both controlled and controlled to holdco in exchange for holdco voting preferred shares of equal value the fifth contribution xiv holdco will establish a country b branch and will allocate to that branch all of its outstanding shares of controlled for an interest-free intracompany advance with a principal_amount equal to the fair_market_value of the controlled shares which equals the aggregate value of the indicated affiliates except for the value of the shares of sub owned by controlled holdco's country b branch will be a branch for u s tax law and country b commercial and tax law purposes representations plr-117095-98 parent requests rulings that the transfers and exchanges described above in steps ii through ix will be treated for federal_income_tax purposes as if distributing had distributed the stock of controlled to corporation c the first distribution and distributed the stock of controlled to corporation c the second distribution first distribution representations parent has made the following representations concerning the first distribution a controlled will not be indebted to distributing after the first distribution b no part of the consideration distributed by distributing will be received by corporation c as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing and controlled represents each corporation’s present operation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted d immediately after the first distribution the gross assets of the businesses conducted directly by distributing and controlled and not by any subsidiaries of those corporations will have a fair_market_value of at least five percent of the total fair_market_value of each corporation's gross assets including the stock of each corporation's subsidiaries if any e following the first distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees f the first distribution will be carried out to achieve significant cost savings see revproc_96_30 appendix a sec_2 1996_1_cb_696 the first distribution is motivated in whole or substantial part by this corporate business_purpose the first distribution is also motivated by a desire to accomplish a geographic realignment g except for the transfer of controlled stock from disregarded to holdco in the fifth contribution there is no plan or intention by corporation c or disregarded to sell exchange transfer by gift or otherwise dispose_of any of its stock in either distributing or controlled after the first distribution h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the first distribution plr-117095-98 i there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the first distribution except in the ordinary course of business j no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the first distribution except for an intercompany loan owed by distributing to controlled of dollar_figuref bearing an arms-length interest rate and trade receivables owed by distributing to controlled which arose in the ordinary course of business k distributing does not join in the filing of a consolidated federal return l payments made in all continuing transactions between distributing or one or more of its subsidiaries and controlled or one or more of its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m pursuant to sec_355 the first distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons not including a member of the parent affiliated_group as defined in sec_1504 without regard to sec_1504 will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled plr-117095-98 first contribution and second distribution representations parent has made the following representations concerning the first contribution and the second distribution n controlled will not be indebted to distributing after the second distribution o no part of the consideration distributed by distributing will be received by corporation c as a creditor employee or in any capacity other than that of a shareholder of distributing p the five years of financial information submitted on behalf of distributing and each of the indicated affiliates represents each corporation’s present operation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted q immediately after the second distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations the indicated affiliates that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 r immediately after the second distribution the gross assets of the businesses conducted directly by distributing and each of the indicated affiliates and not by any subsidiaries of those corporations will have a fair_market_value of at least five percent of the total fair_market_value of each corporation's gross assets including the stock of each corporation's subsidiaries if any s following the second distribution distributing and controlled through the indicated affiliates each will continue the active_conduct of its business independently and with its separate employees t the second distribution will be carried out to achieve significant cost savings the second distribution is motivated in whole or substantial part by this corporate business_purpose the second distribution is also motivated by a desire to accomplish a geographic realignment u except for the transfer of controlled stock from disregarded to holdco in the fifth contribution there is no plan or intention by corporation c or disregarded to sell exchange transfer by gift or otherwise dispose_of any of its stock in either distributing or controlled after the second distribution v there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the second distribution plr-117095-98 w there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the second distribution except in the ordinary course of business x controlled will not assume any liabilities or receive any assets subject_to liabilities as a result of or in connection with the first contribution y the proposed transaction does not involve and will not result in a situation in which one party recognizes income but another party the deductions associated with that income or one party owns property but another party recognizes the income associated with that property z no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the second distribution aa distributing does not join in the filing of a consolidated federal return bb payments made in all continuing transactions between distributing or one or more of its subsidiaries and controlled or one or more of its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length cc no two parties to the transaction are investment companies as defined in sec_368 and iv dd pursuant to sec_355 the second distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons not including a member of the parent affiliated_group as defined in sec_1504 without regard to sec_1504 will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled other representations parent has made the following additional representations ee each of the second contribution the third contribution the fourth contribution with respect to the interests in corporation b and corporation d and the fifth contribution will constitute an exchange described in sec_351 and sec_368 ff the fourth contribution with respect to the interests in sub sub and sub will constitute an exchange described in sec_351 plr-117095-98 gg the holdco preferred_stock issued in the fifth contribution will not be nonqualified_preferred_stock under sec_351 hh disregarded a disregarded_entity of corporation c pursuant to sec_301 b ii a of the income_tax regulations will remain a disregarded_entity of corporation c under that provision for the 60-month period beginning with the date of the proposed restructuring transactions except to the extent necessitated by a change in u s or country a law relating to the classification of disregarded as a disregarded_entity for u s federal tax purposes or a corporation for country a tax purposes ii in effectuating the proposed restructuring transactions parent does not have a principal purpose to achieve different tax results or consequences under foreign and u s law that are inconsistent with the purposes of u s tax law jj parent has no plan or intent to have any additional partners shareholders or owners other than members of the parent affiliated_group in disregarded holdco including the country b branch of holdco controlled or controlled kk controlled disregarded newco and holdco each was formed in anticipation of the transaction and neither controlled disregarded newco nor holdco will have conducted any business prior to the transaction rulings based solely on the information submitted and on the representations set forth above and provided that the requirements of the temporary and final regulations under sec_367 are satisfied including the notice provisions of sec_1_367_b_-1 and b -1 c through d we rule as follows regarding the proposed transaction characterization for federal_income_tax purposes for federal_income_tax purposes steps ii - ix of the proposed transaction described above will be treated as if distributing distributed all the stock of controlled to corporation c in the first distribution and after the first contribution distributed all the stock of controlled to corporation c in the second distribution rev_rul 1983_2_cb_68 revrul_77_191 1977_1_cb_94 revrul_67_448 c b first distribution rulings no gain_or_loss will be recognized by distributing on the first distribution sec_355 and e c revrul_98_27 i r b plr-117095-98 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of corporation c on the first distribution sec_355 revrul_98_27 i r b the holding_period of the controlled stock received by corporation c in the first distribution will include the period during which corporation c held the distributing stock on which the first distribution will be made provided the distributing stock is held as a capital_asset on the date of the first distribution sec_1223 the first distribution will be an exchange to which b -10 c of the temporary income_tax regulations applies and the requirements of paragraphs d through h of b -10 must be satisfied first contribution and second distribution rulings the first contribution followed by the second distribution will be a reorganization under sec_368 sec_368 revrul_98_44 i r b distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the first contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the first contribution sec_1032 the basis of the stock of each of the indicated affiliates received by controlled in the first contribution will equal the basis of the stock of each of the indicated affiliates in the hands of distributing immediately before the first contribution sec_362 the holding_period of the stock of each of the indicated affiliates received by controlled in the first contribution will include the period during which distributing held the stock of each of the indicated affiliates sec_1223 no gain_or_loss will be recognized by distributing on the second distribution sec_361 and sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of corporation c on receipt of the controlled stock in the second distribution sec_355 revrul_98_27 1998_22_irb_4 revrul_98_44 i r b the holding_period of the controlled stock received by corporation c in plr-117095-98 the second distribution will include the holding_period of the distributing stock on which the second distribution will be made provided the distributing stock is held as a capital_asset on the date of the second distribution sec_1223 the second distribution will be an exchange to which b -10 c of the temporary income_tax regulations applies and the requirements of paragraphs d through h of b -10 must be satisfied other rulings the earnings_and_profits of corporation b to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation beginning after date during the period parent held corporation b stock or was considered as holding it by reason of the application of sec_1223 while corporation b was a controlled_foreign_corporation shall be attributable to such stock held by corporation a sec_1_1248-1 the earnings_and_profits of corporation b and corporation d to the extent attributable to the stock of each respective corporation under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of each respective foreign_corporation beginning after date during the period corporation a held corporation b and corporation d stock respectively or was considered as holding it by reason of the application of sec_1223 while corporation b or corporation d was a controlled_foreign_corporation shall be attributable to such stock held by corporation c sec_1_1248-1 the earnings_and_profits of corporation b corporation d controlled controlled sub sub and sub to the extent attributable to the stock of each respective corporation under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of each respective foreign_corporation beginning after date during the period corporation c held corporation b corporation d controlled controlled sub sub and sub stock respectively or was considered as holding it by reason of the application of sec_1223 while corporation b corporation d controlled controlled sub sub or sub was a controlled_foreign_corporation shall be attributable to such stock held by holdco sec_1_1248-1 caveats we express no opinion about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular we express no opinion as to a treatment plr-117095-98 of the pre-transaction dividend b the application of sec_306 to the preferred_stock to be issued by holdco in the fifth contribution c whether parent may claim a foreign_tax_credit under sec_901 on any_tax imposed by country a on any amounts distributed under country a law from disregarded to corporation c or d except as specifically described in rulings - the second contribution the third contribution the fourth contribution or the fifth contribution the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling letter will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling letter see dollar_figure of revproc_98_1 1998_1_irb_7 however when the criteria in dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances procedural matters this ruling has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction must attach a copy of this letter to the federal_income_tax return of the taxpayer for the taxable_year in which the transaction is completed plr-117095-98 pursuant to a power_of_attorney on file in this office we are forwarding a copy of this letter to the taxpayer sincerely yours assistant chief_counsel corporate by __________________________ robert t hawkes assistant to the chief branch
